DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pressure sensor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 discloses “a first pressure-sensitive input mechanism formed on the inner band…wherein the first pressure-sensitive input mechanism is configured for providing a first signal….when the first pressure-sensitive input mechanism is activated”.  As described, input mechanism produces a signal based on any type of pressure input on the ring device (i.e. pressure input can be reasonably equated to any touch or movement input by a user on the ring device) and not specific to measuring an amount of pressure.  As noted by the applicant, SHAI expressly discloses embodiments of a pressure detection in relation to a rotational input by a user (see page 9 of the remarks).  SHAI further describes various sensing mechanism specific to an inner band based on a user applying pressure to an outer band (i.e. rotational or touch).  See for Example, Figure 6A-6C, paragraph [0190]-[0191] with regards to input based on an applied pressure by a user and relation to inner ring; Figures 14A-14C, 16F-16H, paragraph [0215], [0225]-[0227] with regards to tilt and rotation determination with regards to inner band; Figure 21A, paragraph [0244], [0251]-[0252] with regards to applied pressure to a finger-worn device implemented within the stationary section; Figure 22C, 22D, paragraph [0254] with regards to finger pressure and effects on capacitors (inner and outer portions corresponding to capacitors); Figure 24A-24C, paragraph [0260]-[0262] with regards to touch sensing based on inner band circuitry; Figure 25A-25C with regards to inner band circuitry for detection of user input; Figure 26A-26B, paragraph [0265] with regards to touch and/or pressure sensor as applied to an inner ring; Figure 29A-29D, paragraph [0274-0275]; with regards to press and tilt determination with relation to an inner band.  
In response to applicant's argument that SHAI fails to disclose a type of switch as described by EIM and therefore would not be obvious (see page 10), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, implementation of known switches would be a design choice based on those known in analogous art.
Applicant’s argues Claims 4, 7, 8, 15-17 with regards to known material; the Examiner respectfully disagrees.  Although Leshin applies to known plastic, this has been used to form a basis on the use of known materials.  
As stated in MPEP 2144.07, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)”
Therefore, use of a material with known properties would be an obvious design choice to one of ordinary skill.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 19 and 20 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 9-14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHAI (US 2011/0007035).
Regarding claim 1, SHAI discloses a ring input device capable of detecting a press input (abstract), comprising: a band mechanism having an outer band 112 and an inner band 114 (Figure 2A- 17D, 22A-22D); a first pressure-sensitive input mechanism formed on the inner band and disposed between the inner band and the outer band (paragraph 8, 184-187, 210, 215-217, 234, 254); and an electronic jewel system 142, 320 communicatively couplable to the band mechanism (paragraph 185-187, 215-217); wherein the first pressure-sensitive input mechanism is configured for providing a first signal to the electronic jewel system for generating a first press input when the first pressure-sensitive input mechanisms is activated (paragraph 8, 184-187, 210, 215-217, 234, 254).
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses wherein the first pressure-sensitive input mechanism is configured to act as a bearing for the outer band in addition to generating the first press input (paragraph 190-193, 210, 217, 227).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses wherein the first pressure-sensitive input mechanism is configured to be activated when pressure within a first activation area on the outer band is received (paragraph 224-227, 275, 276).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses wherein the first pressure-sensitive input mechanism is a button bearing (paragraph 174, 208, 236; switch).
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising a plurality of stoppers formed on the inner band on either side of the first pressure-sensing mechanism, the plurality of stoppers configured such that pressure on the outer band at a location offset from the first pressure-sensitive input mechanism causes the outer band to contact one of the stoppers prior to activation of the first pressure-sensitive input mechanism (paragraph 181-184, 216, 225-227; locking mechanism).
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising one or more contact points formed on the inner band and disposed between the inner band and the outer band, the one or more contact points located at areas of the band mechanism insensitive to pressure on the outer band (paragraph 190-193, 210, 217, 227; contact points interpreted as any point between inner and outer band without sensing capabilities).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising: a second pressure-sensitive input mechanism formed on the inner band and disposed between the inner band and the outer band (paragraph 146, 217, 228); wherein the second pressure-sensitive input mechanism is configured for providing a second signal to the electronic jewel system for generating a second press input when the second pressure-sensitive input mechanisms is activated (paragraph 146, 217, 228; sensor within a designated area).
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses wherein the outer band is configured to rotate with respect to the inner band (paragraph 185-187, 216); wherein the electronic jewel system is configured for computing a rotational position of the outer band (paragraph 185-187, 216); and wherein the electronic jewel system is configured for initiating an operation based on the first press input and the rotational position of the outer band (paragraph 185-187, 216).
Regarding claim 13, SHAI discloses a method for detecting a press input on a ring input device (abstract), comprising: providing a first bearing between an outer band 112 and an inner band 114 of the ring input device for enabling rotation of the outer band with respect to the inner band (Figure 2A- 17D, 22A-22D); and generating a first press input when a first pressure applied on the outer band at the first bearing causes a first pressure threshold at the first bearing to be exceeded (paragraph 8, 184-187, 210, 215-217, 234, 254).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising: providing a first activation area on the outer band, wherein the application of the first pressure within the first activation area causes the first pressure threshold at the first bearing to be exceeded, and wherein the application of the first pressure outside the first activation area prevents the first pressure threshold at the first bearing from being exceeded (paragraph 181-184, 216, 225-227).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses further comprising physically stopping the outer band from activating the first bearing when pressure on the outer band is applied at a location offset from the first bearing (paragraph 181-184, 216, 225-227).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4, 7, 8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAI (US 2011/0007035).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  SHAI further discloses MATERIAL 
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose wherein a material of the inner band, at least around the first pressure-sensitive input mechanism, is selected with a particular rigidity such that pressure on the outer band at a location offset from the first pressure-sensitive input mechanism causes the inner band to deform and contact the outer band prior to activation of the first pressure-sensitive input mechanism.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose wherein a material of the inner band, at least around the first pressure-sensitive input mechanism, is selected with a particular rigidity to produce a particular activation area.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose further comprising selecting a material of the inner band, at least around the first bearing, to have a particular rigidity to provide the first activation area on the outer band of about 60 degrees on either side of the first bearing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose further comprising selecting a material of the inner band, at least around the first bearing, to have a particular flexibility such that pressure on the outer band at a location offset from the first bearing causes the inner band to deform and contact the outer band prior to the first pressure threshold at the first bearing being exceeded.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose further comprising selecting a material of the inner band, at least around the first bearing, with a particular rigidity to produce a particular activation area.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose such a material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAI (US 2011/0007035) in view of EIM et al (US 2018/0120891).

Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, SHAI does not expressly disclose wherein the button bearing is a dome switch.  In a similar field of endeavor, EIM discloses wherein the button bearing is a dome switch (paragraph 130).  Therefore it would have been obvious to a person of ordinary skill in the art to modify SHAI to include the teachings of EIM, since the use of dome switches are well known and conventional in the art and allows input to be provided based on known techniques in the art.  Furthermore, as both inventions are analogous, such a modification would allow switching based on designs disclosed by EIM.
Allowable Subject Matter
Claims 19 and 20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624